Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Upon further consideration and also in view of applicant’s remarks on request for a rejoinder (in the amendment filed 20 August 2022), only previously withdrawn claims 32-34 have been rejoined and allowed. Independent claim 32 has been amended similarly to allowable independent claim 1.
Withdrawn independent claim 22 has not been amended commensurate with allowable independent claim 1 (as emphasized in section 4. of the Final Office action mailed 20 April 2022 concerning Rejoinder; e.g., does not clearly or positively recite both a low friction-generating surface and a high friction-generating surface).

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
	Claim 1, line 15, after “surface”, insert – of --.
	Claim 32, line 12, delete “a”.
	Cancel claims 22, 23, 26, 28 and 29.



4.	The above changes to claims 1 and 32 were made only to correct minor grammatical errors.

5.	This application is in condition for allowance except for the presence of claims 22, 23, 26, 28 and 29 directed to an invention non-elected without traverse.  Accordingly, claims 22, 23, 26, 28 and 29 have been cancelled.




6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





						/RANDALL E CHIN/                                                                                       Primary Examiner, Art Unit 3723